 

Securities Purchase Agreement

 

This Securities Purchase Agreement (this “Agreement”), dated as of May 3, 2016,
is entered into by and between XFIT BRANDS Inc., a Nevada corporation
(“Company”), and KODIAK CAPITAL GROUP, LLC, a Delaware limited liability
company, its successors and/or assigns (“Investor”).

 

A. Company and Investor are executing and delivering this Agreement in reliance
upon the exemption from securities registration afforded by the rules and
regulations promulgated by the United States Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”).

 

B. Investor desires to purchase and Company desires to issue and sell, upon the
terms and conditions set forth in this Agreement a Promissory Note, in the form
attached hereto as Error! Reference source not found., in the original principal
amount of $125,000.00 (the “Note”).

 

C. This Agreement, the Note, and all other certificates, documents, agreements,
resolutions and instruments delivered to any party under or in connection with
this Agreement, as the same may be amended from time to time, are collectively
referred to herein as the “Transaction Documents”.

 

NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company and Investor hereby agree as follows:

 

1. Purchase and Sale of Note.

 

1.1. Purchase of Note. Company shall issue and sell to Investor and Investor
agrees to purchase from Company the Note. In consideration thereof, Investor
shall pay the Purchase Price (as defined below) to Company.

 

1.2. Form of Payment. On the Closing Date, Investor shall pay the Purchase Price
to Company via wire transfer of immediately available funds against delivery of
the Note.

 

1.3. Closing Date. Subject to the satisfaction (or written waiver) of the
conditions set forth in Section 5 and Section 6 below, the date of the issuance
and sale of the Note pursuant to this Agreement (the “Closing Date”) shall be
May 3, 2016, or such other mutually agreed upon date. The closing of the
transactions contemplated by this Agreement (the “Closing”) shall occur on the
Closing Date by means of the exchange by email of .pdf documents, but shall be
deemed to have occurred at the offices of Investor in Newport Beach, CA.

 

1.4. Collateral for the Note. The Note shall not be secured.

 

1.5. Original Issue Discount; Transaction Expense Amount. The Note carries an
original issue discount of $20,000.00 (the “OID”). In addition, Company agrees
to pay $5,000.00 to Investor to cover Investor’s legal fees, accounting costs,
due diligence, monitoring and other transaction costs incurred in connection
with the purchase and sale of the Note (the “Transaction Expense Amount”), all
of which amount is included in the initial principal balance of the Note. The
“Purchase Price”, therefore, shall be $100,000.00, computed as follows:
$125,000.00 initial principal balance, less the OID, less the Transaction
Expense Amount.

 

 1 

 

 

1.6. The Investor agrees to the imprinting of a legend on the Note or as
otherwise required by law in the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES

 

2. Investor’s Representations and Warranties. Investor represents and warrants
to Company that: (i) this Agreement has been duly and validly authorized; (ii)
this Agreement constitutes a valid and binding agreement of Investor enforceable
in accordance with its terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies; and (iii) Investor is an “accredited investor” as that term is defined
in Rule 501(a) of Regulation D of the 1933 Act; (iv) Investor has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Note, and has so evaluated the merits and risks of such investment and
Investor is able to bear the economic risk of an investment in the Note and, at
the present time, is able to afford a complete loss of such investment; (v)
Investor is not purchasing the Note as a result of any advertisement, article,
notice or other communication regarding the Note published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement; (vi)
Investor is acquiring the Note for its own account, for investment only and not
with a view towards, or for resale in connection with, the public sale or
distribution thereof, (vii) Investor understands that the Note being offered and
sold to it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and Investor’s compliance with,
the representations, warranties, agreements, acknowledgments and understandings
of Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of Investor to acquire such securities; (viii)
Investor acknowledges that it has had the opportunity to review this Agreement
and the transactions contemplated by this Agreement with its own legal counsel
and investment and tax advisors. Investor is relying solely on such counsel and
advisors and not on any statements or representations of the Company or any of
its representatives or agents for legal, tax or investment advice with respect
to this investment, the transactions contemplated by this Agreement or the
securities laws of any jurisdiction; (ix) the execution, delivery and
performance of the Transaction Documents by Investor, does not and will not
conflict with or violate any provision of the Investor’s articles of
incorporation, bylaws or other organizational or charter documents or result in
a violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Investor
is subject (including federal and state securities laws and regulations); (x)
Investor had an opportunity to review copies of the SEC Reports (as defined in
Section 3 below) filed on behalf of the Company and has had access to all
publicly available information with respect to the Company; Investor’s trading
activities with respect to shares of the Common Stock will be in compliance with
all applicable state and federal securities laws, rules and regulations and the
rule and regulations of FINRA and the market on which the Common Stock is listed
or quoted; and (xi) during the period beginning on the Closing Date and ending
on the date the Note has been repaid in full or sold by Investor to a third
party that is not an affiliate of Investor, Investor will not directly or
through an affiliate engage in any open market Short Sales (as defined below) of
the Common Stock (as defined below); provided; however, that unless and until
Company has affirmatively demonstrated by the use of specific evidence that
Investor is engaging in open market Short Sales, Investor shall be assumed to be
in compliance with the provisions of this Section and Company shall remain fully
obligated to fulfill all of its obligations under the Transaction Documents; and
provided, further, that (A) Company shall be entitled to request or demand that
Investor either (1) provide trading or other records of Investor or of any party
or (2) affirmatively demonstrate that Investor or any other party has not
engaged in any such Short Sales in breach of these provisions as a condition to
Company’s fulfillment of its obligations under any of the Transaction Documents,
(B) Company shall not assert Investor’s or any other party’s failure to
demonstrate such absence of such Short Sales or provide any trading or other
records of Investor or any other party as all or part of a defense to any breach
of Company’s obligations under any of the Transaction Documents, and (C) Company
shall have no setoff right with respect to any such Short Sales. Notwithstanding
the foregoing, the Company shall be entitled to request and Investor shall
provide copies of its trading records while continuing its obligations under
this Agreement unless and until and actual breach is discovered and furthermore
that the Company shall be able to asset a defense based on a breach of this
provision if the trading records indicate a breach. As used herein, “Short Sale”
has the meaning provided in Rule 3b-3 under the 1934 Act (as defined below).
This section 2 shall survive the termination of this Agreement.

 

 2 

 

 

3. Company’s Representations and Warranties. Company represents and warrants to
Investor that: (i) Company is a corporation duly organized, validly existing and
in good standing under the laws of its state of incorporation and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted; (ii) Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary
except where the failure to be so qualified could not be reasonably expected to
have a material adverse effect on the Company; (iii) Company has registered its
shares of common stock, $0.0001 par value per share (the “Common Stock”), under
Section 12(g) of the Securities Exchange Act of 1934, as amended (the “1934
Act”), and is obligated to file reports pursuant to Section 13 or Section 15(d)
of the 1934 Act; (iv) each of the Transaction Documents and the transactions
contemplated hereby and thereby, have been duly and validly authorized by
Company; (v) this Agreement, the Note, and the other Transaction Documents have
been duly executed and delivered by Company and constitute the valid and binding
obligations of Company enforceable in accordance with their terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies; (vi) except as set forth on Schedule 3, the
execution and delivery of the Transaction Documents by Company and the
consummation by Company of the other transactions contemplated by the
Transaction Documents do not and will not conflict with or result in a breach by
Company of any of the terms or provisions of, or constitute a default under (a)
Company’s articles of incorporation or bylaws, each as currently in effect, (b)
except as set forth on Schedule 3, any indenture, mortgage, deed of trust, or
other material agreement or instrument to which Company is a party or by which
it or any of its properties or assets are bound, including any listing agreement
for the Common Stock, or (c) to the Company’s knowledge any existing applicable
law, rule, or regulation or any applicable decree, judgment, or order of any
court, United States federal or state regulatory body, administrative agency, or
other governmental body having jurisdiction over Company or any of Company’s
properties or assets; (vii) no further authorization, approval or consent of any
court, governmental body, regulatory agency, self-regulatory organization, or
stock exchange or market or the stockholders or any lender of Company is
required to be obtained by Company for the issuance of the Note to Investor;
(viii) none of Company’s filings with the SEC contained, at the time they were
filed, any untrue statement of a material fact or omitted to state any material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they were made, not
misleading; (ix) Company has filed all periodic reports required to be filed by
Company with the SEC under the 1934 Act (the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such
report, schedule, form, statement or other document prior to the expiration of
any such extension; (x) there is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of Company, threatened against or affecting Company before or by any
governmental authority or non-governmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a material adverse effect on Company or
which would adversely affect the validity or enforceability of, or the authority
or ability of Company to perform its obligations under, any of the Transaction
Documents; (xi) Company has not consummated any financing transaction that has
not been disclosed in a periodic filing or current report with the SEC under the
1934 Act; (xii) Company is not, nor has it been at any time in the previous
twelve (12) months, a “Shell Company,” as such type of “issuer” is described in
Rule 144(i)(1) under the 1933 Act; (xiii) with respect to any commissions,
placement agent or finder’s fees or similar payments that will or would become
due and owing by Company to any person or entity as a result of this Agreement
or the transactions contemplated hereby (“Broker Fees”), any such Broker Fees
will be made in full compliance with all applicable laws and regulations and
only to a person or entity that is a registered investment adviser or registered
broker-dealer; (xiv) Investor shall have no obligation with respect to any
Broker Fees or with respect to any claims made by or on behalf of other persons
for fees of a type contemplated in this subsection that may be due in connection
with the transactions contemplated hereby and Company shall indemnify and hold
harmless each of Investor, Investor’s employees, officers, directors,
stockholders, members, managers, agents, and partners, and their respective
affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorneys’ fees) and expenses suffered in respect of
any such claimed or existing Broker Fees; (xv) neither Investor nor any of its
officers, directors, stockholders, members, managers, employees, agents or
representatives has made any representations or warranties to Company or any of
its officers, directors, employees, agents or representatives except as
expressly set forth in the Transaction Documents and, in making its decision to
enter into the transactions contemplated by the Transaction Documents, Company
is not relying on any representation, warranty, covenant or promise of Investor
or its officers, directors,; and (xvi) Company has performed due diligence and
background research on Investor and its affiliates including, and, to its
satisfaction, has made inquiries with respect to all matters Company may
consider relevant to the undertakings and relationships contemplated by the
Transaction Documents. Company, being aware of the matters described in
subsection (xvi) above, acknowledges and agrees that such matters, or any
similar matters, have no bearing on the transactions contemplated by the
Transaction Documents and covenants and agrees it will not use any such
information as a defense to performance of its obligations under the Transaction
Documents or in any attempt to avoid, modify or reduce such obligations.

 

 3 

 

 

4. Company Covenants. Until all of Company’s obligations under all of the
Transaction Documents are paid and performed in full, or within the timeframes
otherwise specifically set forth below, Company shall comply with the following
covenants: (i) so long as Investor beneficially owns the Note, Company shall
timely file on the applicable deadline (which shall include the time period
provided under Form 12b-25, if such Form is timely filed in connection with the
periodic report) all reports required to be filed with the SEC (other than 8-K
reports) pursuant to Sections 13 or 15(d) of the 1934 Act, and shall take all
reasonable action under its control to ensure that adequate current public
information with respect to Company, as required in accordance with Rule 144 of
the 1933 Act, is publicly available, and shall not terminate its status as an
issuer required to file reports under the 1934 Act even if the 1934 Act or the
rules and regulations thereunder would permit such termination; (ii) the Common
Stock shall be listed or quoted for trading on any of (a) NYSE, (b) NASDAQ, (c)
OTCQX, or (d) OTCQB; (iii) trading in Company’s Common Stock shall not be
suspended, halted, chilled, frozen, reach zero bid or otherwise cease on
Company’s principal trading market; (iv) except as set forth on Schedule 4, the
Company shall not have at any given time any Variable Security Holders (as
defined below) without Investor’s prior written consent, which consent may be
granted or withheld in Investor’s sole and absolute discretion; and (v) at
Closing and on the first day of each calendar quarter for so long as the Note
remains outstanding or on any other date during which the Note is outstanding,
as may be requested by Investor, the Chief Executive Officer of Company shall
provide to Investor a certificate in substantially the form attached hereto as
Error! Reference source not found. (the “Officer’s Certificate”) certifying in
her personal capacity and in her capacity as Chief Executive Officer of Company
the number of Variable Security Holders of Company as of the date the applicable
Officer’s Certificate is executed. For purposes hereof, the term “Variable
Security Holder” means any holder of any Company securities (such securities,
“Variable Securities”) that (i) have or may have conversion rights of any kind,
contingent, conditional or otherwise in which the number of shares that may be
issued pursuant to such conversion right varies with the market price of the
Common Stock; (ii) are or may become convertible into Common Stock (including
without limitation convertible debt, warrants or convertible preferred stock),
with a conversion price that varies with the market price of the Common Stock,
even if such security only becomes convertible following an event of default,
the passage of time, or another trigger event or condition; or (iii) was issued
or may be issued in the future in exchange for or in connection with any
contract or instrument, whether convertible or not, where the number of shares
of Common Stock issued or to be issued is based upon or related in any way to
the market price of the Common Stock, including, but not limited to, Common
Stock issued in connection with a Section 3(a)(9) exchange, a Section 3(a)(10)
settlement, or any other similar settlement or exchange.

 

5. Conditions to Company’s Obligation to Sell. The obligation of Company
hereunder to issue and sell the Note to Investor at the Closing is subject to
the satisfaction, on or before the Closing Date, of each of the following
conditions:

 

5.1. Investor shall have executed this Agreement and delivered the same to
Company.

 

5.2. Investor shall have delivered the Purchase Price to Company in accordance
with Section 1.2 above.

 

6. Conditions to Investor’s Obligation to Purchase. The obligation of Investor
hereunder to purchase the Note at the Closing is subject to the satisfaction, on
or before the Closing Date, of each of the following conditions, provided that
these conditions are for Investor’s sole benefit and may be waived by Investor
at any time in its sole discretion:

 

6.1. Company shall have executed this Agreement and the Note, and delivered the
same to Investor.

 

6.2. Company’s Chief Executive Officer shall have executed the Officer’s
Certificate and delivered the same to Investor.

 

6.3. Company shall have delivered to Investor a fully executed Secretary’s
Certificate substantially in the form attached hereto as Error! Reference source
not found. evidencing Company’s approval of the Transaction Documents.

 

6.4. Company shall have delivered to Investor fully executed copies of all other
Transaction Documents required to be executed by Company herein or therein.

 

7. Reserved.

 

 4 

 

 

8. Terms of Future Financings. So long as the Note is outstanding, upon any
issuance by Company of any security with any term more favorable to the holder
of such security or with a term in favor of the holder of such security that was
not similarly provided to Investor in the Transaction Documents, then Company
shall notify Investor of such additional or more favorable term and such term,
at Investor’s option, shall become a part of the Transaction Documents.
Additionally, if Company fails to notify Investor of any such additional or more
favorable term, but Investor becomes aware that Company has granted such a term
to any third party, Investor may notify Company of such additional or more
favorable term and such term shall become a part of the Transaction Documents
retroactive to the date on which such term was granted to the applicable third
party. The types of terms contained in another security that may be more
favorable to the holder of such security include, but are not limited to, terms
interest rates, and original issue discounts.

 

9. Miscellaneous. The provisions set forth in this Section 9 shall apply to this
Agreement, as well as all other Transaction Documents as if these terms were
fully set forth therein; provided, however, that in the event there is a
conflict between any provision set forth in this Section 9 and any provision in
any other Transaction Document, the provision in such other Transaction Document
shall govern.

 

9.1. Certain Capitalized Terms. To the extent any capitalized term used in any
Transaction Document is defined in any other Transaction Document (as noted
therein), such capitalized term shall remain applicable in the Transaction
Document in which it is so used even if the other Transaction Document (wherein
such term is defined) has been released, satisfied, or is otherwise cancelled.

 

9.2. Intentionally Left Blank.

 

9.3. Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of California, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of California or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of California. Each party consents to and
expressly agrees that exclusive venue for arbitration of any dispute arising out
of or relating to any Transaction Document or the relationship of the parties or
their affiliates shall be in Orange County, California. For any litigation
arising in connection with any of the Transaction Documents (and notwithstanding
the terms (specifically including any governing law and venue terms) of any
transfer agent services agreement or other agreement between the Transfer Agent
and Company, such litigation specifically includes, without limitation any
action between or involving Company and the Transfer Agent, each party hereto
hereby (i) consents to and expressly submits to the exclusive personal
jurisdiction of any state or federal court sitting in Orange County, California,
(ii) expressly submits to the exclusive venue of any such court for the purposes
hereof, (iii) agrees to not bring any such action outside of any state or
federal court sitting in Orange County, California, and (iv) waives any claim of
improper venue and any claim or objection that such courts are an inconvenient
forum or any other claim or objection to the bringing of any such proceeding in
such jurisdiction or to any claim that such venue of the suit, action or
proceeding is improper. Finally, Company covenants and agrees to name Investor
as a party in interest in, and provide written notice to Investor in accordance
with Section 9.12 below prior to bringing or filing, any action (including
without limitation any filing or action against any person or entity that is not
a party to this Agreement, including without limitation the Transfer Agent) that
is related in any way to the Transaction Documents or any transaction
contemplated herein or therein, including without limitation any action brought
by Company to enjoin or prevent the issuance of any shares of Common Stock to
Investor by the Transfer Agent, and further agrees to name Investor as a party
to any such action. Company acknowledges that the governing law and venue
provisions set forth in this Section 9.3 are material terms to induce Investor
to enter into the Transaction Documents and that but for Company’s agreements
set forth in this Section 9.3 Investor would not have entered into the
Transaction Documents.

 

 5 

 

 

9.4. Specific Performance. Company acknowledges and agrees that irreparable
damage would occur to Investor in the event that Company fails to perform any
provision of this Agreement or any of the other Transaction Documents in
accordance with its specific terms. It is accordingly agreed that Investor shall
be entitled to an injunction or injunctions to prevent or cure breaches of the
provisions of this Agreement or such other Transaction Document and to enforce
specifically the terms and provisions hereof or thereof, this being in addition
to any other remedy to which any Investor may be entitled under the Transaction
Documents, at law or in equity. For the avoidance of doubt, in the event
Investor seeks to obtain an injunction against Company or specific performance
of any provision of any Transaction Document, such action shall not be a waiver
of any right of Investor under any Transaction Document, at law, or in equity,
including without limitation its rights to arbitrate any Claim pursuant to the
terms of the Transaction Documents.

 

9.5. Reserved.

 

9.6. Counterparts. Each Transaction Document may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. The parties hereto confirm that any
electronic copy of another party’s executed counterpart of a Transaction
Document (or such party’s signature page thereof) will be deemed to be an
executed original thereof.

 

9.7. Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of, this
Agreement.

 

9.8. Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute or rule of
law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

9.9. Entire Agreement. This Agreement, together with the other Transaction
Documents, contains the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither Company nor Investor makes any representation, warranty,
covenant or undertaking with respect to such matters. For the avoidance of
doubt, all prior term sheets or other documents between Company and Investor, or
any affiliate thereof, related to the transactions contemplated by the
Transaction Documents (collectively, “Prior Agreements”), that may have been
entered into between Company and Investor, or any affiliate thereof, are hereby
null and void and deemed to be replaced in their entirety by the Transaction
Documents. To the extent there is a conflict between any term set forth in any
Prior Agreement and the term(s) of the Transaction Documents, the Transaction
Documents shall govern.

 

9.10. No Reliance. Company acknowledges and agrees that neither Investor nor any
of its officers, directors, members, managers, representatives or agents has
made any representations or warranties to Company or any of its officers,
directors, representatives, agents or employees except as expressly set forth in
the Transaction Documents and, in making its decision to enter into the
transactions contemplated by the Transaction Documents, Company is not relying
on any representation, warranty, covenant or promise of Investor or its
officers, directors, members, managers, agents or representatives other than as
set forth in the Transaction Documents.

 

 6 

 

 

9.11. Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Agreement.

 

9.12. Notices. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of: (i) the date delivered, if delivered by personal
delivery as against written receipt therefor or by email to an executive
officer, or by facsimile (with successful transmission confirmation), (ii) the
earlier of the date delivered or the third business day after deposit, postage
prepaid, in the United States Postal Service by certified mail, or (iii) the
earlier of the date delivered or the third business day after mailing by express
courier, with delivery costs and fees prepaid, in each case, addressed to each
of the other parties thereunto entitled at the following addresses (or at such
other addresses as such party may designate by five (5) calendar days’ advance
written notice similarly given to each of the other parties hereto):

 

If to Company:

 

XFIT Brands, Inc.

25731 Commercentre Drive

Lake Forest, CA 92630

Attn: David Vautrin

Email: dave,vautrin@xfitbrands.com

 

If to Investor:

 

Kodiak Capital Group, LLC

260 Newport Center Drive

Newport Beach, CA 92660

Attn: Ryan Hodson

Email:ryan@kodiakfunds.com

 

9.13. Successors and Assigns. This Agreement or any of the severable rights and
obligations inuring to the benefit of or to be performed by Investor hereunder
may be assigned by Investor to a third party, including its financing sources,
in whole or in part, without the need to obtain Company’s consent thereto.
Company may not assign its rights or obligations under this Agreement or
delegate its duties hereunder without the prior written consent of Investor.

 

9.14. Survival. The representations and warranties of Company and the agreements
and covenants set forth in this Agreement shall survive the Closing hereunder
notwithstanding any due diligence investigation conducted by or on behalf of
Investor. Company agrees to indemnify and hold harmless Investor and all its
officers, directors, employees, attorneys, and agents for loss or damage arising
as a result of or related to any breach or alleged breach by Company of any of
its representations, warranties and covenants set forth in this Agreement or any
of its covenants and obligations under this Agreement, including advancement of
expenses as they are incurred.

 

9.15. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

 7 

 

 

9.16. Investor’s Rights and Remedies Cumulative; Liquidated Damages. All rights,
remedies, and powers conferred in this Agreement and the Transaction Documents
are cumulative and not exclusive of any other rights or remedies, and shall be
in addition to every other right, power, and remedy that Investor may have,
whether specifically granted in this Agreement or any other Transaction
Document, or existing at law, in equity, or by statute, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as Investor may deem expedient. The parties acknowledge and agree that
upon Company’s failure to comply with the provisions of the Transaction
Documents, Investor’s damages would be uncertain and difficult (if not
impossible) to accurately estimate because of the parties’ inability to predict
future interest rates and future share prices, Investor’s increased risk, and
the uncertainty of the availability of a suitable substitute investment
opportunity for Investor, among other reasons. Accordingly, any fees, charges,
and default interest due under the Note, and the other Transaction Documents are
intended by the parties to be, and shall be deemed, liquidated damages. The
parties agree that such liquidated damages are a reasonable estimate of
Investor’s actual damages and not a penalty, and shall not be deemed in any way
to limit any other right or remedy Investor may have hereunder, at law or in
equity. The parties acknowledge and agree that under the circumstances existing
at the time this Agreement is entered into, such liquidated damages are fair and
reasonable and are not penalties. All fees, charges, and default interest
provided for in the Transaction Documents are agreed to by the parties to be
based upon the obligations and the risks assumed by the parties as of the
Closing Date and are consistent with investments of this type. The liquidated
damages provisions of the Transaction Documents shall not limit or preclude a
party from pursuing any other remedy available at law or in equity; provided,
however, that the liquidated damages provided for in the Transaction Documents
are intended to be in lieu of actual damages.

 

9.17. Reserved.

 

9.18. Attorneys’ Fees and Cost of Collection. In the event of any arbitration or
action at law or in equity to enforce or interpret the terms of this Agreement
or any of the other Transaction Documents, the parties agree that the party who
is awarded the most money (which, for the avoidance of doubt, shall be
determined without regard to any statutory fines, penalties, fees, or other
charges awarded to any party) shall be deemed the prevailing party for all
purposes and shall therefore be entitled to an additional award of the full
amount of the attorneys’ fees, deposition costs, and expenses paid by such
prevailing party in connection with arbitration or litigation without reduction
or apportionment based upon the individual claims or defenses giving rise to the
fees and expenses. Nothing herein shall restrict or impair an arbitrator’s or a
court’s power to award fees and expenses for frivolous or bad faith pleading. If
(i) the Note is placed in the hands of an attorney for collection or enforcement
prior to commencing arbitration or legal proceedings, or is collected or
enforced through any arbitration or legal proceeding, or Investor otherwise
takes action to collect amounts due under the Note or to enforce the provisions
of the Note; or (ii) there occurs any bankruptcy, reorganization, receivership
of Company or other proceedings affecting Company’s creditors’ rights and
involving a claim under the Note; then Company shall pay the costs incurred by
Investor for such collection, enforcement or action or in connection with such
bankruptcy, reorganization, receivership or other proceeding, including, without
limitation, attorneys’ fees, expenses, deposition costs, and disbursements.

 

9.19. Waiver. No waiver of any provision of this Agreement shall be effective
unless it is in the form of a writing signed by the party granting the waiver.
No waiver of any provision or consent to any prohibited action shall constitute
a waiver of any other provision or consent to any other prohibited action,
whether or not similar. No waiver or consent shall constitute a continuing
waiver or consent or commit a party to provide a waiver or consent in the future
except to the extent specifically set forth in writing.

 

 8 

 

 

9.20. Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY
AND ALL RIGHTS SUCH PARTY MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT, OR THE RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY
JURY. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY
ARISING UNDER COMMON LAW OR ANY APPLICABLE STATUTE, LAW, RULE OR REGULATION.
FURTHER, EACH PARTY HERETO ACKNOWLEDGES THAT SUCH PARTY IS KNOWINGLY AND
VOLUNTARILY WAIVING SUCH PARTY’S RIGHT TO DEMAND TRIAL BY JURY.

 

9.21. Time is of the Essence. Time is expressly made of the essence with respect
to each and every provision of this Agreement and the other Transaction
Documents.

 

9.22. Voluntary Agreement. Company has carefully read this Agreement and each of
the other Transaction Documents and has asked any questions needed for Company
to understand the terms, consequences and binding effect of this Agreement and
each of the other Transaction Documents and fully understand them. Company has
had the opportunity to seek the advice of an attorney of Company’s choosing, or
has waived the right to do so, and is executing this Agreement and each of the
other Transaction Documents voluntarily and without any duress or undue
influence by Investor or anyone else.

 

[Remainder of page intentionally left blank; signature page follows]

 

 9 

 

 

IN WITNESS WHEREOF, the undersigned Investor and Company have caused this
Agreement to be duly executed as of the date first above written.

 

SUBSCRIPTION AMOUNT:

 

Principal Amount of Note:  $125,000.00         Purchase Price:  $100,000.00 

 

  INVESTOR:         KODIAK CAPITAL GROUP, LLC         By: /s/ Ryan Hodson  
Printed Name:     Title:           COMPANY:         XFIT BRANDS, InC.        
By: /s/ David Vautrin   Printed Name:     Title:  

 

[Signature Page to Securities Purchase Agreement]

 

   

 

 

 

